Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 35 and 46 recites the broad recitation 0-40% and 1-30%, and the claim also recites 0.5 to 10% which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30-32, 36-40, 41-43 and 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al (US 5753736) in view of Brandner et al (US 20080026659) and Angadjivand et al (US 2008/0318024). 
Bhat is directed to dimensionally stable fibers and nonwoven webs made from melt blowing blends of PET and liquid crystalline polymer (LCP).  PET and LCP components remain separate and immiscible phases throughout temperature changes (col. 8, lines 26-36). The blends of PET and LCP can produce a sheath core arrangement or one where droplets of LCP are dispersed within the PET (col. 15, lines 53-67).
Bhat teaches the blends of PET and LCP provide for the mean, standard deviation and CV % (coefficient of variation) of fiber diameters for PET melt blown fibers produced with nucleating additives are shown in Table 13 wherein 3 examples include 10% LCP in the PET.   Loftier webs were produced in the case of blends. Webs that contained LCP had higher air permeability values because of larger fiber diameters. The lower fiber diameters is the reason for lower air permeability values and thus higher filtration efficiency of the PET melt blown webs that contained sodium benzoate (col. 17, lines 25-39). The fiber diameters are 17.1, 6.7 and 28 micron and respective CV% are 58%, 97% and 35% in Table 13 (col. 24).
Bhat teaches the immiscible blends impact the fiber diameter and air permeability, but differs and does not teach the claimed fiber distribution.  A 97% variation for 6.7 micron is a broad distribution of fibers that reasonable would include fibers below 2 micron and above 4 micron.
Bhat differs and does not teach at least 25% are coarse fibers with a first peak with a diameter of 4 micron or more and 25% with a diameter of 2 micron or less at a second peak and a third diameter between the first and second diameters. 
Brandner is directed to a nonwoven web with a bimodal mass fraction/fiber size mixture of intermingled fibers.  Brandner teaches embodiments where there are at least five times as many microfibers as larger size fibers.  The larger size fibers are greater than 10 micron (ABST).  
The disclosed monocomponent monolayer web contains a bimodal mass fraction/fiber size mixture of microfibers and larger size fibers. The microfibers may have a size range of about 0.1 to about 10 micron, about 0.1 to about 5 micron, or about 0.1 to about 1 micron. The larger size fibers for example have a size range of about 10 to about 70 micron, about 10 to about 50 micron or about 15 to about 50 micron [0043].  
Brandner teaches microfibers that overlap the claimed range of less than 2 micron.  
Brandner teaches larger fibers are greater than 10 micron which is greater than 4 micron and overlaps the claimed range of 10 micron.  Brandner differs and does not teach the larger fibers are between 4 to 10 micron.
Brander teaches the method of making the bimodal web in FIG. 3.  Fig. 3 illustrates an apparatus 200 for making a porous monocomponent nonwoven web containing a bimodal fiber count/fiber size mixture of intermingled continuous microfibers and larger size fibers of the same polymeric composition. Liquefied fiber-forming polymeric material fed from hopper 202 and extruder 204 enters meltblowing die 206 via inlet 208, flows through die cavity 210, and exits die cavity 210 through a row of larger and smaller size orifices arranged in line across the forward end of die cavity 210 and the polymer is extruded as an array of filaments 212. A set of cooperating gas orifices (also discussed below) through which a gas, typically heated air, is forced at very high velocity, attenuate the filaments 212 into fibers 214. The fibers 214 land against porous collector 216 and form a self-supporting nonwoven meltblown web 218 [0046].  

    PNG
    media_image1.png
    474
    727
    media_image1.png
    Greyscale

In FIG. 3, the larger orifices 306 and smaller orifices 308 have a 2:1 size ratio and there are 9 smaller orifices 308 for each larger orifice 306. Other ratios of larger:smaller orifice sizes may be used, for example ratios of 1.5:1 or more, 2:1 or more, 2.5:1 or more, 3:1 or more, or 3.5:1 or more. Other ratios of the number of smaller orifices per larger orifice may also be used, for example ratios of 5:1 or more, 6:1 or more, 10:1 or more, 12:1 or more, 15:1 or more, 20:1 or more or 30:1 or more. Brandner teaches there is a direct correspondence between the number of smaller orifices per larger orifice and the number of smaller diameter fibers (e.g., microfibers under appropriate operating conditions) per larger size fiber [0047].  
The ratio of large orifice to small orifices of 1.5:1 is equivalent to 60%/40% larger to smaller fibers.  2:1 is equivalent to 66% larger fibers and 33% finer fibers.  Brandner teaches the fine fibers can be greater than 25%.  
Brandner teaches two fibers sizes are produced from the orifice plate as shown in Fig. 3 and there is a direct correspondence between the number of smaller orifices per larger orifice and the number of smaller fiber diameters and larger fiber diameters.  Therefore, between the small fiber sizes and larger fibers sizes there would inherently be a trough, or lack of fibers of a fiber size in-between the large and small fibers.  An example of a trough, Brandner provides histograms of the fiber distributions; Fig. 12 shows that the fibers diameters have a trough at 5 micron where the percentage is less than 10%.

    PNG
    media_image2.png
    526
    738
    media_image2.png
    Greyscale

	As to claims 30 and 41, Bhat teaches a broad fiber distribution but differs and is silent with regard to first, second and third fiber peaks and percentages. Brandner teaches the nonwoven with a bimodal distribution of fiber sizes can be produced to have larger fiber diameters in the range of greater than 10 micron and fine fibers with diameters of 0.1 to 1 or 0.1 to 5 or 0.1 to 10 micron.  Brandner shows in Fig. 12 that there is fiber diameter mode of 2 micron and a diameter mode of 4 micron (claim 9). 
	Brandner teaches the fine and coarse fiber sizes are selected so that the large fiber impart moldability and stiffness and the fine fibers increase surface area and filtration performance.  The larger and finer fibers cooperate to provide higher particle depth loading capacity [0008].
Angadjivand is directed to a meltblown fiber web with a bimodal mixture of microfibers and mesofibers (ABST).  Angadjivand teaches the same process of producing a bimodal nonwoven as Brandner which uses a spin plate of different orifice sizes as shown in Fig. 3 with orifices of different sizes.  Angadjivand teaches the nonwoven filaments can be made of bicomponent filaments and as shown in Fig. 5 where the set of orifices 246 and 248 are of different sizes.  The number of orifices in the first and second set may stand in a variety of ratios, including 50:50, less than 50:50 (e.g. 10:90, 20:80, 30:70, 40:60, etc.), and greater than 50:50 (e.g. 60:40, 70:30, 80:20, 90:10 etc.) [0083].  
Angadjivand teaches ratios of large to small fibers that overlap the claimed range.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ the technique of Brander and Angadjivand motivated to produce a nonwoven filter with a fiber distribution that provides for strength and the desired air permeability.
It would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the bimodal fiber distribution motivated to achieve the desired filtration properties.  It would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the ratio of coarse fibers to fine fibers motivated to produce the desired nonwoven with the desired strength provided by the coarse fibers and filtration properties provided by the fine fibers.
As to claim 31, 32, 42 and 43, Bhat teaches the method for compounding of a nucleating agent into a polymer in a co-rotating twin screw type extruder to melt mix the polyester with the nucleating additive (col. 10, lines 45-52).  The polymer is a blend of PET and LCP compounded together with additives (col. 12, lines 9-15).  The polymers are a physical blend as claimed.
As to claim 36, Bhat teaches melt blowing and extruding the polymer blend of PET and LCP by varying processing conditions such as throughput rate, die to collector distance, air pressure, air temperature and die temperature (col. 17, lines 40-65) as shown in Table 4 wherein the die temperature is 274°C which is in the claimed range of 250-310°C.  The die to collector distance is 4 or 8 inches which is equivalent to 10 to 20 cm which overlaps the claimed range of 10-50 cm (table 5 – col. 20).
Bhat discloses an air pressure is 3 psi but teaches increasing the air flow rate for the same throughput rate results in increase in elongation and breaking energy (col. 18, lines 19-23). The increase in fiber diameter was attributed to die swell and the change in polymer-to-air ratio for a given air flow rate (col. 2, lines 63-67). An increase in air flow rate was found to decrease the mean fiber diameter for a fixed throughput rate and die geometry. A critical air velocity was observed, above which any increase in air flow rate had only little effect on the fiber diameter. Fiber diameter was also found to decrease on increasing the processing temperature (col. 3, lines 18-24).  The shrinkage of PET webs was dependent on the air flow rate used. PET webs produced at high air flow rates shrank much more than those produced at low air flow rates because of the higher level of molecular orientation (col. 3, lines 25-30).   Bhat teaches the air temperature is 264°C.
Bhat shows various air pressures in Table 5 of 1.5, 3 and 4 psi but differs and is silent with respect to the specific air flow rate.
Bhat teaches the throughput rate is 0.4 gram/hole/min (col. 20) and does not express the throughput in terms of kg/hr and Bhat does not teach the number of holes.
Bhat differs and teaches the extruder speed is 200 rpm which is higher than claimed of 50-120 rpm. 
Brandner and Angadjivand teaches the air flow rate is 32 liters/minute which is equivalent to 0.032 m3/min. As will be appreciated by persons having ordinary skill in the art, appropriate polymer flow rates, die operating temperatures and attenuating airflow rates should be chosen so that larger size fibers are produced from attenuated filaments formed by the larger orifices, microfibers are produced from attenuated filaments formed by the smaller orifices, and the completed web has the desired structure and physical properties [0048]. 
Brandner teaches the meltblowing conditions in Table 10B [0093] wherein the polymer flow rate is 4.55 kg/hr which is in the claimed range.  The die air rate is 4.4 Nm3/min and in the claimed range of 4-14 m3/min.  Brandner teaches the extruder speed is 8 rpm which is also not in the claimed range.  One of ordinary skill in the art would know to optimize the extruder screw speed to achieve the desired polymer flow rate as extruder screw speed is only one variable to controls the polymer flow rate including the barrel size, screw size and opening sizes.
It would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the melt blowing conditions motivated to produce the desired fiber sizes via the hole diameters and attenuation air flow and polymer flow.  

As to claims 37-39, 47 and 48, Bhat teaches the fibers can be 0.5 to 10 microns or 20-60 microns.  Bhat does not teach a distribution of different fibers sizes.
 	Brandner teaches the nonwoven with a bimodal distribution of fiber sizes can be produced to have larger fiber diameters in the range of greater than 10 micron and fine fibers with diameters of 0.1 to 1 or 0.1 to 5 or 0.1 to 10 micron.  Brandner shows in Fig. 12 that there is fiber diameter mode of 2 micron and a diameter mode of 4 micron.
	Brandner teaches the fine and coarse fiber sizes are selected so that the large fiber impart moldability and stiffness and the fine fibers increase surface area and filtration performance.  The larger and finer fibers cooperate to provide higher particle depth loading capacity [0008].
Brandner differs and does not teach 30-40% coarse and 40-60% fine fibers (claim 37 and 47).
Angadjivand is directed to a meltblown fiber web with a bimodal mixture of microfibers and mesofibers (ABST).  Angadjivand teaches the same process of producing a bimodal nonwoven as Brandner which uses a spin plate of different orifice sizes as shown in Fig. 3 with orifices of different sizes.  Angadjivand teaches the nonwoven filaments can be made of bicomponent filaments and as shown in Fig. 5 where the set of orifices 246 and 248 are of different sizes.  The number of orifices in the first and second set may stand in a variety of ratios, including 50:50, less than 50:50 (e.g. 10:90, 20:80, 30:70, 40:60, etc.), and greater than 50:50 (e.g. 60:40, 70:30, 80:20, 90:10 etc.) [0083].  The ratios of orifices of the first and second sizes overlap a range that would produce 30-40% coarse fibers over 4 micron.  See fig. 16

    PNG
    media_image3.png
    404
    739
    media_image3.png
    Greyscale

As to claims 37 and 47, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the melt spinning hole sizes as taught by Brandner and Angadjivand motivated to produce the desired distribution of fine and coarse fibers.
As to claims 38 and 48, Bhat differs and does not teach fiber distributions.
Brandner teaches at least 25% of the fibers are coarse fibers according to the histogram in fig. 12.  The mass fractions greater than 5 micron, at 5, 6, 7, 8, 9 and 10 micron are about 3+12+22+10+6+8 = about 61%.  Note these are estimates as the histogram is shown in % units of 5, 10, 15 and 20.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a melt spinning apparatus of Brandner with the composition of Bhat motivated to achieve the desired fiber distribution of sizes that Brandner provides.

    PNG
    media_image4.png
    464
    697
    media_image4.png
    Greyscale

As to claim 39, Bhat differs and does not teach a fiber distribution. Brandner differs and does not show at least 25% or more are less than 1 micron.
Angadjivand is directed to a meltblown fiber web with a bimodal mixture of microfibers and mesofibers (ABST).  Angadjivand teaches the same process of producing a bimodal nonwoven as Brandner which uses a spin plate of different orifice sizes as shown in Fig. 3 with orifices of different sizes.  Angadjivand teaches the nonwoven filaments can be made of bicomponent filaments and as shown in Fig. 5 where the set of orifices 246 and 248 are of different sizes.  The number of orifices in the first and second set may stand in a variety of ratios, including 50:50, less than 50:50 (e.g. 10:90, 20:80, 30:70, 40:60, etc.), and greater than 50:50 (e.g. 60:40, 70:30, 80:20, 90:10 etc.) [0083].  
Angadjivand shows in Fig. 13 that the fiber frequency below 1 micron is in the majority of 160 vs all the other fibers sizes that are shown below 20 in fiber frequency which is reasonably at least 25%.  Estimating the fiber sizes 2 micron and above are 60+20+18+18+(2-4)*14 in each of the other sizes which is estimated at 172.  160/(160+172) = 48% for the 1 micron or less.

    PNG
    media_image5.png
    437
    617
    media_image5.png
    Greyscale

Angadjivand teaches the percentage of fibers less than 1 micron can be at least 25% as claimed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ the technique of Brander and Angadjivand motivated to produce a nonwoven filter with a fiber distribution that provides for strength and the desired air permeability.
It would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the bimodal fiber distribution motivated to achieve the desired filtration properties.  It would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the ratio of coarse fibers to fine fibers motivated to produce the desired nonwoven with the desired strength provided by the coarse fibers and filtration properties provided by the fine fibers.
As to claims 40 and 49, Bhat teaches use in filters (claim 15) as does Brandner and Angadjivand.

Claims 33-35 and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Brandner et al (US 20080026659) in view of Angadjivand et al (US 2008/0318024) and in view of Bhat et al (US 5753736) and in further view of Dugan et al (US 20050039836).
As to claims 33, 34, 44 and 45, Bhat teaches a blend of PET and LCP but differs and does not teach the polyester is a PBT.  Bhat teaches the percentage of LCP/PET blends is 10% in the examples and can range from high concentration levels of LCP (30% and above), the LCP component does not really act like a modifier but rather gets diluted by PET. Much lower concentrations (less than 10 weight percent) of LCP (60/40 PHB/PET) were used by Bhattacharya et al. [41]. Crystallization rate of PET with LCP was observed to be much higher than that of pure PET (col. 6, lines 6-11).  
The thermotropic liquid crystalline polymers (TLCP) are widely used in blends with other compatible engineering polymers in the range of 5 to 30 weight percent and in the claimed range.  The examples of Bhat show 10% LCP in PET.
Bhat teaches compounding the PET and LCP and forms fibers that have LCP dispersed in the PET (Fig. 10b) which is equated with an alloy.
Bhat differs and does not teach the polyester is a polybutylene terephthalate.
Dugan is directed to nonwoven fabric which are thermally bondable and made from two different fibers.  The fibers can be conjugate fibers that are split and then bonded.  One fiber has a lower melting point and the other fiber a higher melting point.  
Dugan teaches combinations of high melting point and low melting point polymer that produce splittable bicomponent fibers [0045].  
The low melting point fibers include polyolefins and polyesters including polybutylene terephthalate [0045].  The high melting point fibers can include liquid crystal polymers [0046].  Dugan teaches the polyesters can be copolyesters, polybutylene terephthalate, polyethylene terephthalate, polytrimethylene terephthalate.  Dugan teaches combination which would encompass polybutylene terephthalate and liquid crystal polymer fibers are known to produce thermally bondable nonwovens.  The fabrics are useful for filters and the smaller fibers provide improved filtration [0073].  
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute a polyethylene terephthalate for polybutylene terephthalate. It would have been obvious to one of ordinary skill in the art before the effective filing date to employ the claimed combination of high melting and low melting point polymers motivated to produce a thermally bondable web useful for filtration materials.
	As to claim 35 and 46, Bhat teaches the percentage of LCP/PET blends is 10% in the examples and can range from high concentration levels of LCP (30% and above), the LCP component does not really act like a modifier but rather gets diluted by PET. Much lower concentrations (less than 10 weight percent) of LCP (60/40 PHB/PET) were used by Bhattacharya et al. [41]. Crystallization rate of PET with LCP was observed to be much higher than that of pure PET (col. 6, lines 6-11).  
Bhat teaches the thermotropic liquid crystalline polymers (TLCP) are widely used in blends with other compatible engineering polymers in the range of 5 to 30 weight percent. The addition of LCP results in enhanced processing and reinforcement of the base polymer. The disadvantages are prohibitively high resin cost, special processing equipment and brittleness of the polymer blends. However, these LCPs find usage in high value added products where performance overrides the price. LCPs are commercially used in the form of films and fibers. The addition of small amounts of LCP significantly affects the processibility and a reinforcing microfibrillar morphology is obtained. However, the interfacial adhesion between the components was observed to be very poor resulting in highly anisotropic and brittle materials.
The high strength and modulus of fibers/films of PET/LCP blends is due to the molecular orientation of the mesophase during processing. The unique properties of LCPs are their reinforcing nature and the ability to reduce the melt viscosity of the concerned polymer systems. Blending did not result in any change in transition temperatures (T.sub.m & T.sub.i) of the components in the solid and the melt region. The PET and LCP components remain separate, thermodynamically stable, immiscible phases throughout the temperature changes.
Bhat does not explicitly teach the alloy comprises 0-40 % LCP and subsequent to blending with PBT, the alloy comprises 1-30% and then the polymer mixture comprises 0.5-10% LCP.  However as Bhat teaches 1-30% LCP and the final fibers are 10% LCP, it is reasonable to presume the compositions are the same.
Bhat differs and does not teach the polyester is PBT.
Dugan teaches bicomponent fibers and high and low melting point polymer and LCP is the high melting component and either PET or PBT can be the low melting point component.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute a PBT for PET motivated to produce a fiber with multiple components.  It would have been obvious to one of ordinary skill in the art before the effective filing date to employ the claimed combination of high melting and low melting point polymers motivated to produce a thermally bondable web useful for filtration materials.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759